 

 

~ Case 2:20-cr-00841 Document 16 Filed on 06/29/20 in TXSD Page 1 of 1

US. Department of Justice Criminal Docket

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Washington, D.C. _ Presented in Corpus Christi
-CORPUS CHRISTI Division

Magistrate No.: C-20-1046M

C-20-946M :
= = §

File: INDICTMENT CR. No.: C 20 8 4 ]

Filed: — June 29, 2020

County: Nueces Judge: . Honorable Drew B. Tipton

Lions #: 2020R07905 2020R02878

2020R07413
Attorneys:
United States of America , RYAN K. PATRICK, U.S. ATTORNEY
LANCE WATT, ASST. U.S. ATTORNEY
v. GRAND JURY ACTION | APP'D RET -
: PLEASE INITIAL
LORI GARAY poe
. TRUE BILL:

LIZA LEE DIAZ - r

| aa NO BILL:
ADOLPH DIAZ -

 

 

 

 

: \
Charge(s): Ct. 1: (All Defendants) Did knowingly and intentionally conspire to possess with intent to
distribute more than 1 kilogram of a mixture or substance containing a detectable amoutit of
heroin: 21 USC 846, 841(a)(1), and 841(b)(1)(A)._
Ct: 2: (Defendant 1&2) Did knowingly and intentionally conspire to possess with intent to
. distribute more than 500 grams of a mixture or substance containing a detectable amount of
methamphetamine: 21 USC 846, 841(a)(1), and 841(b)(1)(A).

(
|

’

. Penalty: Ct 1&2: Not less than 10 years or more than life imprisonment without probation, parole or
suspended sentence, or a fine not to exceed $10 million, or both: at least 5 years SRT; and, a
$1 00 Special Assessment.:

wet

In Jail: XXX (Defendant 1&2)

On Bond:

 

No Arrest: | Arrest warrant to be filed (Defendant 3)

 
